                                            Case 3:19-cv-00362-JSC Document 45 Filed 02/26/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOEL CHAVEZ,                                       Case No. 19-cv-00362-JSC
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                  v.                                          DISMISS
                                   9

                                  10       D. MILLIGAN, et al.,                               Re: Dkt. No. 35
                                                         Defendants.
                                  11

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff, a California prisoner, filed this pro se civil rights action under 42 U.S.C. § 1983.1

                                  14   He claimed that Defendants D. Milligan, C. Mart, and B. Tubbs, three correctional officers at

                                  15   Pelican Bay State Prison (“PBSP”), used excessive force against him. The Court reviewed the

                                  16   Complaint pursuant to 28 U.S.C. § 1915A and found that it, when liberally construed, stated a

                                  17   claim upon which relief could be granted for the violation of Plaintiff’s Eighth Amendment right

                                  18   to be free from cruel and unusual punishment. The Court granted Defendants’ motion to dismiss

                                  19   on exhaustion grounds under Rule 12(b)(6) of the Federal Rules of Civil Procedure, and dismissed

                                  20   the Complaint with leave to amend the claims against Milligan and Mart. The claims against

                                  21   Tubbs were dismissed without leave to amend because Plaintiff requested that they be dismissed.

                                  22           Plaintiff filed a timely First Amended Complaint (“FAC”) asserting excessive force claims

                                  23   against Milligan and Mart (“Defendants”). Defendants have moved to dismiss Plaintiff’s claims

                                  24   as amended on exhaustion grounds under Rule 12(b)(6). Plaintiff has filed an opposition, and

                                  25   Defendants filed a reply brief. For the reasons discussed below, the motion to dismiss is

                                  26   GRANTED.

                                  27
                                       1
                                  28    All parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636. (ECF
                                       Nos. 4, 10-12.)
                                           Case 3:19-cv-00362-JSC Document 45 Filed 02/26/21 Page 2 of 5




                                   1

                                   2                                             BACKGROUND

                                   3          According to the allegations in the FAC and its attachments, on October 24, 2017,

                                   4   Defendants Milligan and Mart beat him while escorting him to his cell, causing severe injuries to

                                   5   his head, back, and knees. (ECF No. 33 at 6-8.) He alleges that he did not provoke the attack, was

                                   6   in handcuffs, and complied with Defendants’ orders. (Id. at 7-8.) He also alleges that Defendants

                                   7   attacked him because they believed he had been involved in an attack on other prison officials in

                                   8   May 2017.2 (Id. at 9-10, 14.) On November 26, 2017, Plaintiff was transferred to California State

                                   9   Prison, Sacramento. (Id. at 10.) On January 28, 2018, Plaintiff filed an administrative grievance

                                  10   complaining about Defendants’ use of force. (Id. at 11; Ex. B-2.) Prison officials rejected the

                                  11   grievance as untimely. (Id.)

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13          The Court dismissed the Complaint for lack of administrative exhaustion because

                                  14   Plaintiff’s attempt to pursue his available administrative remedies was untimely under the

                                  15   applicable prison regulations. See generally Woodford v. Ngo, 548 U.S. 81, 84 (2006) (the

                                  16   PLRA's exhaustion requirement cannot be satisfied "by filing an untimely or otherwise

                                  17   procedurally defective administrative grievance or appeal"). Specifically, Defendants allegedly

                                  18   assaulted Plaintiff on October 24, 2017, and prison regulations required Plaintiff to file his

                                  19   grievance within thirty days, i.e. by November 23, 2017, see 15 Cal. Code Regs. §§ 3084.8(a),

                                  20   (b)(1)-(3), but he did not file it until January 28, 2018. (ECF No. 1 at 34.) These facts were clear

                                  21   from the face of the Complaint and its attachments. (ECF No. 1 at 2, 10; Ex. D.)

                                  22          Plaintiff argued that the Court should excuse his failure to exhaust because he feared

                                  23   retaliation by prison officials if he pursued his administrative remedies. The threat of retaliation

                                  24   for reporting an incident can render the prison grievance process effectively unavailable and

                                  25   thereby excuse a prisoner’s failure to exhaust administrative remedies under the PLRA. See

                                  26

                                  27   2
                                         Plaintiff alleges he was disciplined for the attack on prison officials, but those disciplinary
                                  28   findings were eventually overturned because of a violation of his due process rights in the
                                       disciplinary proceedings. (ECF No. 343 at 14.)
                                                                                           2
                                           Case 3:19-cv-00362-JSC Document 45 Filed 02/26/21 Page 3 of 5




                                   1   McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015). The test for whether exhaustion may be

                                   2   excused on this basis is as follows:

                                   3                  To show that a threat rendered the prison grievance system
                                                      unavailable, a prisoner must provide a basis for the court to find that
                                   4                  he actually believed prison officials would retaliate against him if he
                                                      filed a grievance. If the prisoner makes this showing, he must then
                                   5                  demonstrate that his belief was objectively reasonable. That is, there
                                                      must be some basis in the record for the district court to conclude
                                   6                  that a reasonable prisoner of ordinary firmness would have believed
                                                      that the prison official's action communicated a threat not to use the
                                   7                  prison's grievance procedure and that the threatened retaliation was
                                                      of sufficient severity to deter a reasonable prisoner from filing a
                                   8                  grievance.
                                   9   Id. at 987. The Court found that while allegations in the Complaint and its attachments showed

                                  10   that Plaintiff actually believed officials would retaliate against him, they did not show that his

                                  11   belief was objectively reasonable. Plaintiff was granted leave to file an amended complaint in

                                  12   which he alleged facts --- if he could do so in good faith --- that satisfied both prongs of McBride,
Northern District of California
 United States District Court




                                  13   i.e. showed both that he actually believed officials would retaliate against him and that “a

                                  14   reasonable prisoner of ordinary firmness” would have felt sufficiently threatened by Defendants to

                                  15   not pursue their administrative remedies. See id. The FAC satisfies neither prong of McBride.

                                  16          In his FAC, Plaintiff claims that he feared retaliation for filing administrative grievances

                                  17   about Defendants’ use of force because of a confrontation with Defendant Milligan in November

                                  18   2017.3 According to Plaintiff, Milligan stole administrative grievance papers from his cell,4 and

                                  19   when Plaintiff confronted him, he told Plaintiff that he would not let Plaintiff file any further

                                  20   grievances, threatened to kill him if he did file grievances, and endangered Plaintiff’s life by

                                  21   informing other prisoners that Plaintiff was a pedophile and in a mental health program. (ECF No.

                                  22   33 at 9, 12.) On November 21, 2017, Plaintiff filed an administrative grievance complaining

                                  23   about this incident. (Id. at 9; Ex. B-1 at 47-51.)

                                  24
                                       3
                                  25     Plaintiff does not recall the precise date this incident occurred, but he states that it occurred a
                                       “few days after” he received the stolen grievance papers, which were dated November 7, 2017.
                                  26   (ECF No. 33 at 9; Ex. B at 42.) He also alleges that he filed a grievance about the incident on
                                       November 21, 2017. (Id. at 9; Ex. B-1 at 47-51.) Based upon these allegations, for the purposes
                                  27   of this analysis, the Court assumes the incident occurred sometime between November 7 and 21,
                                       2017.
                                       4
                                  28     The grievance, No. PBSP-C-17-2034, concerned matters unrelated to the claims in this case.
                                       (ECF No. 33 at 9, Ex. B at 40-46.)
                                                                                            3
                                           Case 3:19-cv-00362-JSC Document 45 Filed 02/26/21 Page 4 of 5




                                   1           The November 21 grievance belies the plausibility of Plaintiff’s allegation of subjective

                                   2   fear of retaliation because it shows that any fear of retaliation did not deter him from filing

                                   3   grievances generally. The grievance that he filed, moreover, was about conduct --- Milligan’s

                                   4   alleged theft of his papers and threats --- that he claims deterred him from filing grievances.

                                   5   Plaintiff had until November 23, 2017, to file a timely grievance against Defendants about their

                                   6   use of force. Therefore, on November 21, 2017, when he filed a grievance about Milligan’s

                                   7   alleged theft of his papers and threats, he could have filed a timely grievance about Milligan’s and

                                   8   Mart’s use of force. The FAC does not include allegations that explain why he failed to do so, or

                                   9   why he feared retaliation for filing a grievance about the use of force but not for filing a grievance

                                  10   about the theft of his papers and threats.

                                  11           Plaintiff asserts that he was not concerned about retaliation by Milligan on November 21,

                                  12   2017, because at that point he knew that he would soon transfer to another prison, away from
Northern District of California
 United States District Court




                                  13   Milligan’s purview. This assertion, however, is insufficient to support a plausible inference of

                                  14   subjective fear of retaliation for filing a grievance because it simply establishes that on November

                                  15   21, 2017 --- when time still remained before the deadline to grieve the excessive force the claims

                                  16   --- Plaintiff did not actually fear retaliation for filing a grievance against Milligan. Plaintiff also

                                  17   asserts that Milligan intercepted his November 21 grievance, but this does not explain his failure

                                  18   to file a grievance on or before that date about Defendants’ use of force.5 The FAC and its

                                  19   attachments therefore do not support an inference that Plaintiff failed to timely grieve Defendants’

                                  20   use of force based on a subjective fear of retaliation.

                                  21           Plaintiff offers several other explanations for not grieving the use of force, but none of

                                  22   them, even accepting the factual allegations as true, would excuse him from filing a timely

                                  23   grievance. He alleges that officials damaged his television during his move to another prison on

                                  24   November 26, 2017, that officials interfered with his mail in 2018, and that officials prevented

                                  25   him from submitting a grievance about Defendants’ use of force between December 2017 and

                                  26

                                  27
                                       5
                                         The allegation of interception is conclusory because it is based solely on Plaintiff’s allegation
                                       that he never received a response to the grievance. This is not sufficient to establish that Milligan
                                  28   intercepted it because there are many possible reasons that Plaintiff may not have received a
                                       response to the grievance, including his move to another prison.
                                                                                         4
                                           Case 3:19-cv-00362-JSC Document 45 Filed 02/26/21 Page 5 of 5




                                   1   January 2018.6 (Id. at 10 -12.) Such events did not prevent him from filing a timely grievance

                                   2   about his claims as a matter of law because they occurred after his grievance deadline (November

                                   3   23, 2017). Plaintiff also alleges that officials damaged his television on May 25, 2017, because

                                   4   they believed he had attacked prison officials, that the attack on prison officials was reported by

                                   5   the news the day before, and that officials placed him in a prison mental health care program

                                   6   before October 2017 in order to assault him. (Id. at 10.) These alleged actions by prison officials

                                   7   were not related to Plaintiff’s filing of grievances, and as such they do not satisfy McBride’s

                                   8   objective prong.

                                   9          Because the allegations in the FAC and attachments make it clear that Plaintiff did not

                                  10   properly exhaust his available administrative remedies, as required by the PLRA, and that there

                                  11   are no valid grounds for excusing that requirement, the motion to dismiss under Rule 12(b)(6)

                                  12   must be granted. Further leave to amend is not warranted as Plaintiff already had the opportunity
Northern District of California
 United States District Court




                                  13   amend his pleadings to show grounds to excuse him from exhaustion, but he failed to do so.

                                  14                                             CONCLUSION

                                  15          For the foregoing reasons, Defendants’ motion to dismiss is GRANTED, and the case is

                                  16   DISMISSED without prejudice. The Clerk shall enter judgment and close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 26, 2021

                                  19
                                                                                                    JACQUELINE SCOTT CORLEY
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       6
                                  28     According to Plaintiff, this was because Plaintiff had recently submitted another grievance about
                                       his broken television.
                                                                                         5
